Title: From George Washington to James McHenry, 24 July 1799
From: Washington, George
To: McHenry, James



Sir,
Mount Vernon July 24th 1799

I have received your letter of the 19th inst. enclosing recommendns of sundry persons in Kanhawa County for Military appointmts—These shall be Ret[urne]d in due time, agreeably to your desire.
I forward to you a letter from Gustavus B. Wallace Junr of King

George County, requesting an appointment in the present Cavalry. I am entirely unacquainted with the Applicant, and have had no opportunity of making any enquiries of the Gentln to whom he refers. I have the honor to be with due consideration Sir, Yr Mo. Ob. St

G. W——n

